On Motion to Suspend Judgment.
EVANS, Justice.
The question presented by this motion is whether notice of trial setting given in one cause may be considered appropriate notice of setting in a related cause filed and maintained under a separate docket number, where there has been no consolidation of the cases. We hold that it does not afford proper notice.
Appellee issued notice to appellant of trial setting in Cause No. 1,020,274, a proceeding brought by appellee for writ of habeas corpus. Appellant filed a motion to strike the trial setting in that case which the court overruled. The court then proceeded to trial on July 14, 1975, and on July 22, 1975, purported to enter judgment in both Cause No. 1,020,274 and in Cause No. 906,672, a contempt proceeding, although there had been no consolidation of the two cases. The judgment entered purported to be a modification of prior orders affecting the custody of the minor child and of the amounts to be paid as child support. Appellant has filed separate appeals under both cause numbers. He asserts on this appeal from the order entered in Cause No. 906,672, that he had no notice of any trial setting in this case prior to the hearing date and thus his rights of due process were violated. He states *575that he is in jeopardy of punishment under the order entered on July 22, 1975 in this case (No. 906,672) and asks that said order be suspended under the provisions of Section 11.19(c) of the Texas Family Code pending hearing of his appeal.
Appellant’s motion is granted and the order appealed from in said Cause No. 906,-672 is ordered suspended pending final hearing of such appeal.